Citation Nr: 0901003	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the reduction in evaluation of the service 
connected left ankle lesion from 20 percent to 
noncompensable, effective January 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1977 
to June 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  That decision reduced 
the veteran's left ankle disability rating from 20 percent to 
noncompensable, effective January 1, 2007.  

In August 2008, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
her claim.  A complete transcript is of record. 


FINDINGS OF FACT

1.  By a rating decision in November 2004, the RO increased 
the disability rating for the veteran's service-connected 
left ankle lesion to 20 percent, effective July 13, 2004.  

2.  Following a September 2005 VA examination, the RO 
proposed to reduce the rating for the service-connected left 
ankle lesion from 20 percent to noncompensable. 

3.  By a letter dated in November 2005, the RO notified the 
veteran that medical evidence reflected improvement in her 
condition, and that the RO proposed to reduce the 20 percent 
evaluation. 

4.  By a rating in October 2006, the RO implemented a 
reduction to noncompensable effective January 1, 2007, and 
notice of the reduction was mailed to the veteran that same 
month. 

5.  A comparison of the medical evidence upon which a 20 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected left ankle lesion to a 
level no higher than that accounted for by the noncompensable 
rating.


CONCLUSION OF LAW

The rating for a left ankle lesion was properly reduced to 
noncompensable, and the criteria for restoration of a 20 
percent evaluation for the disorder have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.71a, Diagnostic Code (DC) 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of her due process 
rights prior to the reduction.  She was informed of the 
proposal to reduce by rating decision, dated November 2005, 
and letter, dated in November 2005.  She was offered an 
opportunity to present additional evidence and testimony at a 
predetermination hearing. Moreover, once the reduction was 
effectuated, she was notified of the date of the reduction 
and provided with her appeal rights.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  With 
respect to the Dingess requirements, in a February 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).



Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination was conducted and the veteran has not identified 
any records which could be pertinent to this claim that have 
not been secured. There is no indication that there are any 
outstanding records that are pertinent to this claim.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

In this case, in a November 2005 rating action, the RO 
proposed a reduction in the evaluation for the veteran's left 
ankle lesion from 20 percent to a noncompensable level based 
on medical findings contained in a September 2005 VA 
examination. The veteran was notified of the RO's intent to 
reduce the assigned rating by a letter dated in November  
2005.  

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why her compensation payments should be 
continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).

By a letter dated in October 2006, the RO informed the 
veteran of an October 2006 rating decision by which the RO 
reduced her rating for a left ankle lesion effective January 
1, 2007.  Given the chronology of the process described 
above, the Board finds that the RO complied with the 
procedures required under 38 C.F.R. § 3.105 for reducing the 
veteran's disability rating by notifying her of her rights, 
giving her an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
38 C.F.R. § 3.105(e).

The Board must next address whether the reduction was 
warranted. The veteran's 20 percent rating for her left ankle 
disorder was made effective on July 13, 2004 and continued in 
effect until January 1, 2007, at which point the 20 percent 
rating was reduced to noncompensable.  Because the evaluation 
had not been in effect for five years or more, compliance 
with the provisions of 38 C.F.R. § 3.344(a) and (b) is not 
required. 38 C.F.R. § 3.344(c).  These provisions do not 
apply to disabilities that have not become stabilized and are 
likely to improve.  Reexaminations reflecting improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).

In considering the propriety of the reduction, the Board is 
aware that it must make its determination as to whether 
improvement had been shown between (1) the medical evidence 
of record at the time of the decision which granted the 
disability evaluation of which the veteran seeks restoration 
and (2) the medical evidence of record at the time of the 
RO's decision to reduce the disability evaluation.  Care must 
be taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition, and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In disagreeing with the rating reduction, the veteran noted 
that this disability has not decreased and that the 
manifestations have instead increased.  She argues that 
therefore, based on her current symptoms, reduction was not 
warranted.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The provisions of 
38 C.F.R. § 4.31 also indicate that a zero percent evaluation 
will be assigned when the symptomatology required for a 
compensable rating is not shown.  38 C.F.R. § 4.31 (2008).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).

The veteran's service-connected left ankle disability is 
currently rated by analogy under 5271.  That code provides 
that moderate limitation of motion of the ankle warrants a 10 
percent evaluation; a 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2008). 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal dorsiflexion of the ankle is from 0 to 20 
degrees, and for plantar flexion is from 0 to 45 degrees. 38 
C.F.R. § 4.71a, Plate II (2008).  

The record reflects that the veteran was examined by VA in 
August 2004.  She complained of pain which radiated up the 
foot and the left lower extremity.  It was noted that 
movement of the ankle initiated pain and dorsiflexion and 
plantar flexion of the foot caused pain.  On examination 
there was mild swelling of the foot along the dorsum which 
was tender to palpation.  She could flex to 20 degrees before 
there was pain and could elevate it to about 10 degrees 
before there was pain.  The veteran could abduct to 25 
degrees and adduct to 15 degrees.  There was a negative 
Babinski's and pronation was normal.  The finding was, 
chronic left lower extremity reflex sympathetic dystrophy 
(RSD).  Based on this examination, and after considering VA 
outpatient treatment records dated in 2003 and 2004 as well 
as private records dated in 2001 to 2004, the RO granted an 
increased evaluation for the veteran's left ankle disorder 
from 10 percent to 20 percent effective from July 13, 2004.  

The veteran claimed in July 2005 that her left ankle 
disability had worsened and she was scheduled for a VA 
examination to evaluate her disorder in September 2005.  She 
complained of left foot pain and the left foot feeling hot 
and throbbing.  It was noted that she had undergone X-rays 
including MRI and CAT scans of the legs which were normal.  
Examination showed slight edema and fullness inferior to the 
lateral malleolus on the left lower extremity and ankle.  
Tenderness on palpation was noted from the left toe to the 
knee and the hip.  It was noted that there was no decrease in 
motion of the left ankle.  It was reported that dorsiflexion 
from 0 to 90 degrees was intact to 0-20 degrees and plantar 
flexion was from 0 to 45 degrees.  The finding was, reflex 
sympathy dystrophy of the left lower extremity, causing 
subjective symptom of pain.  It was noted that there was no 
neurologic deficit of weakness, fatigability or lack of 
endurance following repetitive use.  There was increased pain 
with repetitive use.  

In this case, the Board finds that the RO's decision to 
reduce the veteran's disability evaluation was proper.  In 
the November 2004 rating decision, the RO based the award of 
a 20 percent rating upon findings in an August 2004 VA 
orthopedic examination which noted that the veteran's left 
foot was painful and exhibited decreased motion.  The 20 
percent rating was based primarily on the veteran's loss of 
motion of the left ankle which was noted to be marked.  

In the October 2006 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied upon the 
findings noted in the September 2005 VA examination, where 
the examiner noted full range of motion of the left ankle.  
The Board notes that these findings demonstrate significant 
improvement between the medical evidence of record at the 
time the veteran was granted a 20 percent rating in November 
2004, and the medical evidence of record at the time of the 
RO's October 2006 decision to reduce the disability 
evaluation.  Comparing only the medical evidence based on 
range of motion, it is clear that the veteran's disability 
had improved when the RO reduced the veteran's disability 
evaluation in October 2006.

Therefore, after considering the September 2005 examination 
results, the RO properly reduced the veteran's disability 
evaluation from 20 percent to noncompensable.  This was so 
because her current symptomatology showed improvement, and 
was no longer consistent with a 20 percent evaluation, which 
requires findings that demonstrate marked limitation of 
motion.  Rather, the range of dorsiflexion and plantar 
flexion of the ankle was normal.   

Simply put, the veteran has subjective ankle pain, noted by 
the September 2005 examiner to be due to her RSD, and causing 
no functional limitation.  At the veteran's examination in 
September 2005, she had pain from the left toe and some 
tenderness on palpation; however this was attributed to 
reflex sympathetic dystrophy of the left lower extremity and 
is contemplated in her rating for her service-connected back 
disorder.  As to her left ankle, no pain was noted with 
movement, and no limitation of motion was shown.  The Board 
does not conclude that this symptomatology approximates even 
moderate limitation of motion of the ankle.  The Board has 
considered other diagnostic codes; however, the Board does 
not find that a compensable rating is warranted considering 
any other relevant diagnostic codes.  The veteran does not 
have malunion or nonunion of the tibia and fibula, ankylosis 
of the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, DCs 
5262, 5270, 5272, and 5273 would not be applicable.  38 
C.F.R. § 4.71a, DCs 5262, 5270, 5272, 5273 (2008).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left ankle disorder are contemplated in the 
noncompensable rating currently assigned.  There is no 
indication that weakness, fatigability, incoordination, or 
pain on movement of a joint causes functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, the veteran's left 
ankle disorder was noted on VA examination in September 2005 
to be without weakness, fatigability or lack of endurance 
following repetitive use and as also noted the pain with 
repeated use was reported to be due to her RSD, which is 
considered in the rating of her back disorder.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a lay person, however, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Although her statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence.

In sum, despite the veteran's contentions to the contrary, 
there was no evidence of record at the time of the October 
2006 rating decision which reduced the veteran's evaluation 
that calls into question the propriety of the reduction.  
Rather, improvement was shown by way of a September 2005 
examination that demonstrated that the veteran no longer met 
the criteria for a 20 percent evaluation, and that a 
noncompensable evaluation was warranted.  As such, the 
reduction was proper.  




ORDER

The reduction of the 20 percent rating was proper; the 
restoration of the rating sought by the veteran is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


